DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-11, 13, 15-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoffmann et al. (US 2021/0243826 A1).
Consider claim 1, Hoffmann teaches a system comprising: one or more processors; a memory; one or more components stored in the memory and executable by the one or more processors to perform operations (abstract) comprising: 
identifying a location of a user equipment (UE) within a cellular network (paragraph 5, selecting the UPF is based on the UE location); 
identifying one or more user plane nodes (UPs) available to service a session associated with the UE; selecting a user plane node (UP) from the one or more UPs to service the session associated with the UE based at least in part on the location; and using the UP to service the session (paragraph 5, 131 and 135, a target UPF is selected based on the UE location).

Consider claims 9 and 16, claims 9 and 16 having similar limitations as claim 1. Therefore, claims 9 and 16 are rejected for the same reasons claim 1 is rejected.

Consider claims 2, 10 and 17, Hoffmann also teaches determining that the UE has moved to a second location; selecting a different UP to service the session based, at least in part, on the second location; and transferring the session to the different UP (paragraph 128-130, due to the UE’s mobility the UPF 2 (serving UPF) is changed to the UPF 3 (target UPF)).

Consider claim 3, Hoffmann also teaches wherein selecting the UP comprises selecting one of the UPFs to service the session (paragraph 128-130, UPF 3 is selected to service the UE’s communication).

Consider claims 4 and 11, Hoffmann also teaches wherein the operations further comprise transferring the session to a different UP based, at least in part, on one or more of an availability of resources of the different UP and a movement of the UE (paragraph 5 and 128-130, when selecting the UPF the mobility of the UE and the load of the UPF is considered).

Consider claims 6 and 13, Hoffmann also teaches wherein selecting the UP comprises: determining an availability of resources of the UP; and selecting the UP based at least in part on the availability of the resources (paragraph 5, the load of the UPF).

Consider claims 8, 15 and 20, Hoffmann also teaches wherein selecting the UP is further based on one or more of an available bandwidth, current usage statistics, and forecasted usage statistics of the UP that indicate a capability of the UP to provide service at a specified level to the UE (paragraph 5, load of the UPF).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 2021/0243826 A1) in view of Sun et al. (US 2020/0120549 A1).
Consider claims 5, 12 and 18, Hoffmann does not teach wherein selecting the UP comprises: determining that the UE is a first distance from the UP; determining that the UE is a second distance from a second UP; and selecting the UP based, at least in part, on the first distance being shorter than the second distance.
Sun further teaches wherein selecting the UP comprises: determining that the UE is a first distance from the UP; determining that the UE is a second distance from a second UP; and selecting the UP based, at least in part, on the first distance being shorter than the second distance (paragraph 88 and 93, choosing shortest path for handover).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize and modify the above teachings for the purposes improving communication.

Claim(s) 7, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (US 2021/0243826 A1) in view of Talebi Fard et al. (US 2021/0219357 A1).
Consider claims 7, 14 and 19, Hoffmann teaches wherein the operations further comprise: determining, via a Session Management Function (SMF) to use a different UP, wherein the SMF selects the different UP location associated with the UE (paragraph 5 and 128-130, the UPF is selected based on the UE location).
Hoffmann does not teach SMF selects the different UP based, at least in part, on a cell-ID associated with the UE.
Talebi Fard further teaches SMF selects the different UP based, at least in part, on a cell-ID associated with the UE (paragraph 241, the UE location can be represented as cell ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize and modify the above teachings for the purposes reducing bandwidth usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN YE LEE whose telephone number is (571)272-5258. The examiner can normally be reached 9:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN Y LEE/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        7/20/22